Citation Nr: 0121176	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernia as being proximately due to or the result of the 
service connected low back disability.

2.  Entitlement to an increased rating for the service 
connected post operative herniated disc at L4-5 with chronic 
low back pain and right sciatic radiculopathy, currently 
evaluated as 60 percent disabling.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1982 to June 
1985.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The case was remanded from 
the Board to the RO in October 1997 and November 2000 for 
additional development of the evidence and for due process 
reasons.  

The veteran failed to report for an August 1997 Travel Board 
hearing.  As a written request to postpone the hearing was 
not submitted and granted the veteran's case will be 
processed as though the request for a Travel Board hearing 
had been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral inguinal hernia are not 
etiologically related to the service connected low back 
disability.

3.  The veteran's service connected low back disability is 
manifested by complaints of constant pain with clinical 
findings showing no evidence of residuals of a vertebral 
fracture or ankylosis of the spine at an unfavorable angle; 
the current disability evaluation is the highest possible for 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran's bilateral inguinal hernia are not 
proximately due to or the result of the service connected low 
back disability.  38 C.F.R. §  3.310 (2000).

2.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected post operative herniated 
disc at L4-5 with chronic low back pain and right sciatic 
radiculopathy have not been met.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
5285, 5286, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records are silent regarding the presence 
of bilateral inguinal hernia.

On VA examination in July 1985, a history of disc surgery in 
1983 was reported.  On examination there were no hernias 
present.  There was a 10 cm. mid-line operative scar over the 
lumbar spine.  Forward flexion was to 60 degrees and the 
veteran could bend backward and normally.  The diagnoses 
included post operative herniated disc at L4-5.

By rating action in August 1985, service connection was 
awarded for postoperative herniated disc at L4-5 and a 10 
percent evaluation was assigned.  

On VA orthopedic examination in December 1992, there was 
severe low back pain with numbness and tingling of the right 
leg.  He was unable to sleep due to pain.  Symptoms were 
worse with sitting for 5 to 10 minutes.  The veteran was 
flexed forward 30 degrees when walking and 25 degrees when 
standing.  Forward flexion was limited to 45 degrees.  
Flexing to the limit produced numbness of the right leg and 
toes.  Backward extension was to 8 degrees.  The diagnoses 
were chronic low back pain with right sciatic radiculopathy 
and intervertebral disc syndrome status post lumbar 
laminectomy in 1983.

By rating action in January 1993, a 60 percent evaluation was 
assigned under Diagnostic Code (DC) 5293 for post operative 
herniated disc of L4-5 with chronic low back pain and right 
sciatic radiculopathy.  

A January 1995 statement from Robert Gruesen, M.D., indicates 
that he had first treated the veteran in May 1992.  At that 
time, a possible right inguinal hernia was diagnosed.  When 
next seen in November 1994, a right inguinal hernia was 
diagnosed and in December 1994 right and left inguinal 
herniorrhaphies were performed.  The bilateral inguinal 
hernias had both congenital and acquired components.  In 
regard to the acquired component, the reason that the veteran 
developed this problem was that he was probably exerting 
himself more than he should.  

On VA orthopedic examination in January 1995, it was reported 
that low back disability had slowly and progressively grown 
worse.  The veteran had been unable to work in recent years.  
There was chronic aching of the lumbar area that was worse 
with activity.  He reported frequent numbness and tingling of 
the right leg and occasionally bilaterally.  On examintion, 
the veteran got up from a chair with difficulty.  He was very 
bent over the first several steps.  Gait was wobbling.  He 
stood with 14 degrees forward flexion and a 10 degree list to 
the right.  There was no fixed deformity.  Musculature of the 
back was fairly symmetrical and well developed.  Range of 
motion included forward flexion to 89 degrees, backward 
extension to 5 degrees, left lateral extension to 2 degrees, 
right lateral flexion to 1 degree, left rotation to 8 degrees 
and right rotation to 14 degrees.  Objective evidence of pain 
on motion included grimacing, shaking, and voluntary and 
involuntary muscle spasms.  X-rays of the back showed a 
congenital anomaly and minimal degenerative changes of the 
lumbar spine.  The diagnoses were intervertebral disc 
syndrome of L5 S1 with sciatic radiation and chronic pain 
with range of motion.

The veteran testified in August 1995 and February 1996 that 
he had continuous excruciating low back pain with spasms and 
weakness and that bilateral inguinal hernias were secondary 
to the service connected low back disability.

A February 1996 statement from Janelle Cooper, M.D., 
indicates that continuous low back pain was an 8 or 9 out of 
a scale of 10.  Walking and sitting increased low back pain.  
X-rays from December 1995 were reviewed which showed 
sacralization of L5 with a slight reduction of the L4-L5 disc 
space.  The impression was low back pain with right sided 
sciatica status post diskectomy at L4-L5.  The veteran had a 
positive right leg raise as well as sensory loss in an 
appropriate distribution for his difficulties.  


A.  Service connection claim.

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  In 
addition, in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that service connection may be awarded 
for a disability under 38 C.F.R. § 3.310 if an existing 
disability was aggravated by a service connected disability.    

The veteran is currently claiming that he suffers from post 
operative bilateral inguinal hernia that are the result of 
his service connected low back disability.  The veteran is 
service connected for post operative herniated disc at L4-5 
with chronic low back pain and right sciatic radiculopathy.  
The record shows that the veteran first received treatment 
for a possible right inguinal hernia in May 1992, more than 7 
years after separation from service.  He was next seen in 
November 1994 at which time surgery was performed bilaterally 
for inguinal hernia.  The veteran's treating physician noted 
that the bilateral hernia had both congenital and acquired 
components.  As to the acquired component, it was stated that 
the veteran had probably overexerted himself.  There is no 
evidence of record, however, that would etiologically link 
bilateral inguinal hernia which were first manifest many 
years after service with the service connected low back 
disability.  

Although the veteran is claiming secondary service 
connection, the Board also notes that service connection may 
be granted if an existing disability was aggravated by a 
service connected disability.  Allen, supra.  As is the case 
with the secondary service connection claim, there is no 
competent medical evidence to support such a theory in this 
case.

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from post operative bilateral 
inguinal hernias that are proximately due to a service 
connected disability is found in the veteran's statements and 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis or medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
preponderance of the evidence is against the veteran's claim.  


B.  Increased rating claim.

A 60 percent rating has been in effect for the service-
connected low back disability since October 1992 under DC 
5293 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code (DC) 5285, a 100 percent rating is 
warranted for residuals of a fracture of a vertebra with cord 
involvement; and, under DC 5286, a 100 percent rating is 
warranted for complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints or without other joint involvement.

The veteran's service-connected low back disability is 
currently rated as 60 percent disabling under DC 5293 for 
pronounced intervertebral disc syndrome.  The 60 percent 
rating is the highest rating possible under DC 5293.  In 
order to obtain a higher schedular rating, there would have 
to be evidence of residuals of a vertebral fracture under DC 
5285 or evidence of ankylosis of the spine at an unfavorable 
angle under DC 5286.  It has not been contended by the 
veteran or demonstrated by the evidence that the veteran has 
a fracture of a vertebral body or that he has ankylosis of 
the spine.  Accordingly, the preponderance of the evidence is 
against the claim for a higher schedular rating for service-
connected low back disability.  

It is noted that the veteran has requested the assignment of 
a separate compensable evaluation for neurological 
disability; however, there is no basis for this request 
within the VA rating schedule.  Implementation of this 
request, in theory, would require adjudicative violation of 
the rule against pyramiding as the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In this regard, the case was remanded to the RO 
to facilitate obtaining additional medical evidence; however, 
it was not possible to obtain such an examination as 
described below.

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the present 
case, the Board notes that there is no contention or evidence 
submitted that the disorder is so unusual as to render 
application of the regular schedular provisions impractical, 
warranting application of 38 C.F.R. § 3.321.  In addition, 
there has been no showing that the appellant's low back 
disability has necessitated any periods of hospitalization.  
In the absence of such factors, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

With regard to the above claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was notified in the 
statements of the case issued in this case of the provisions 
of law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issues in this 
case.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  In this 
regard, the Board notes that the case was remanded in 
November 2000 to afford the veteran another VA orthopedic 
examination which would contain findings that were in 
compliance with the holding in DeLuca, supra.  At the time of 
the remand, it was noted that the veteran had been convicted 
of a felony in April 1998 and that he was serving a sentence 
of 12 to 25 years with a scheduled release date in October 
2009.  In April 2001, it was determined that the veteran was 
incarcerated at the St. Louis Correctional Facility and that 
to complete a VA examination the correctional institution 
would need a court order along with all expenses being paid 
by VA.  In view of this development, the RO was unable to 
afford the veteran another VA orthopedic examination.  

The Board notes that VA does not have authority under 
38 U.S.C.A. §  5711 to require a correctional institution to 
release a veteran for a VA examination.  Under the facts and 
circumstances attendant to this case, the Board finds that VA 
fulfilled its duty to assist the veteran in the development 
of the facts in this case.  See Bolton v. Brown, 8 Vet. App. 
185 (1995).  Further development does not seem to be 
possible.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for bilateral inguinal 
hernia as being proximately due to or the result of the 
service connected low back disability is denied.

Entitlement to a rating in excess of 60 percent for the 
service connected post operative herniated disc at L4-5 with 
chronic low back pain and right sciatic radiculopathy is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

